Case 1:21-cv-01565-CRC Document 3 Filed 06/11/21 Page 1 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia [x]

STEVEN FLORIO, PATRICK COSTELLO, WILLIAM

MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER,

ROGER KRAFT, JOEL BARISH, BRANDON R HILL,
JAMES BELDON,JR. AND ERNEST WILLMAN

Plaintiffs)
Vv

GALLAUDET UNIVERSITY, THE BOARD OF
TRUSTEES OF GALLAUDET UNIVERSITY,
ROBERTA CORDANO AND WP COMPANY LLC
d/b/a THE WASHINGTON POST

Civil Action No. 1:21 CV 1565

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Seige
Washington, D.C. 20002

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in F ed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or potion must be served on the plaintiff or plaintiff's attorney,

. RALPH G, REISER, E
whose name and address are: 3 WALNUT DR

P.O. BOX 171
SYOSSET NY 11791
516-496-9745
516-496-9754 Fax

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court,

ANGELA D. CAESAR, CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 1:21-cv-01565-CRC Document 3 Filed 06/11/21 Page 2 of 4

AO 440 (Rev. 06/12; DC 3/1 5) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia [=]
STEVEN FLORIO, PATRICK COSTELLO, WILLIAM )
MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER, )
ROGER KRAFT, JOEL BARISH, BRANDON R HILL, )
JAMES BELDONJR. AND ERNEST WILLMAN )
Plaintiffis) )
v. Civil Action No. 1:21 CV 1865
GALLAUDET UNIVERSITY, THE BOARD OF )
TRUSTEES OF GALLAUDET UNIVERSITY, )
ROBERTA CORDANO AND WP COMPANY ELE
d/b/a THE WASHINGTON POST
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address) sobecoe eee OF GALLAUDET UNIVERSITY
Washington, D.C. 20002

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Proced Es The answer or potion must be served on the plaintiff or plaintiff's attorney,

.R HG. REISER, ES
whose name and address are: 3 WALNUT DR

P.O. BOX 171
SYOSSET NY 11791
516-496-9745
516-496-9754 Fax

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date: ©
Signature of Clerk or Deputy Clerk
Case 1:21-cv-01565-CRC Document 3 Filed 06/11/21 Page 3 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia [=]
STEVEN FLORIO, PATRICK COSTELLO, WILLIAM )
MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER, )
ROGER KRAFT, JOEL BARISH, BRANDON R HILL. \
JAMES BELDON,JR. AND ERNEST WILLMAN
Plaintiff(s) )
v. 5 Civil Action No. 1:21 CV 1565
GALLAUDET UNIVERSITY, THE BOARD OF )
TRUSTEES OF GALLAUDET UNIVERSITY, )
ROBERTA CORDANO AND WP COMPANY LLC
d/b/a THE WASHINGTON POST
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) cree on _
Washington, D.C. 20002

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,

ne H G. REISER, ESQ,
whose name and address are: 3 WALNUT DR

P.O, BOX 171
SYOSSET NY 11791
516-496-9745
516-496-9754 Fax

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 1:21-cv-01565-CRC Document 3 Filed 06/11/21 Page 4 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia [x]

STEVEN FLORIO, PATRICK COSTELLO, WILLIAM

MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER,

ROGER KRAFT, JOEL BARISH, BRANDON R HILL,
JAMES BELDON,JR. AND ERNEST WILLMAN

Plaintiffis)
Vv

GALLAUDET UNIVERSITY, THE BOARD OF
TRUSTEES OF GALLAUDET UNIVERSITY,
ROBERTA CORDANO AND WP COMPANY LLC
d/b/a THE WASHINGTON POST

Civil Action No, 1:21 CV 1565

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) oo ne een THE WASHINGTON POST
Washington, D.C. 20071

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or m tion must be served on the plaintiff or plaintiff's attorney,
whose name and address are, RALPH G. REISER, ESQ.

3 WALNUT DR

P.O, BOX 171
SYOSSET NY 11791
516-496-9745
516-496-9754 Fax

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
